Citation Nr: 0416216	
Decision Date: 06/22/04    Archive Date: 06/30/04

DOCKET NO.  03-01 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to assignment of a higher rating for service-
connected patellofemoral syndrome, left knee, currently rated 
as 10 percent disabling.

2.  Entitlement to assignment of a higher rating for service-
connected patellofemoral syndrome, right knee, currently 
rated as 10 percent disabling.

3.  Entitlement to service connection for low back 
disability.

4.  Entitlement to service connection for bilateral hearing 
loss.

5.  Entitlement to service connection for right hand 
disability.  


ATTORNEY FOR THE BOARD

Tracy Alsup, Associate Counsel


INTRODUCTION

The appellant in this case is a veteran who had active duty 
service from August 1992 to August 1996 and from December 
1996 to November 2000.  
 
This case is before the Board of Veterans' Appeals (Board) on 
appeal from an October 2002 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in December 2002, a 
statement of the case was issued in January 2003 and in April 
2003, and a substantive appeal was received in March 2003 and 
April 2003.  The Board therefore has appellate jurisdiction.  
See generally 38 U.S.C.A. § 7105 (West 2002). 

The veteran originally appealed the issue of service 
connection for tinnitus which was granted by the subsequent 
June 2003 rating decision, therefore, that issue is no longer 
on appeal.  


FINDINGS OF FACT

1.  The veteran's service-connected patellofemoral syndrome, 
left knee, is manifested by tenderness to palpation, slight 
limitation of range of motion and  complaints of pain, 
popping and grinding and occasional episodes of swelling, but 
with no more than slight instability.  

2.  The veteran's service-connected patellofemoral syndrome, 
right knee, is manifested by patellofemoral articulation, 
slight limitation of range of motion and complaints of pain 
and popping and grinding, but with no more than slight 
instability.  

3.  There is no medical diagnosis of current chronic low back 
disability. 

4.  The veteran does not suffer from bilateral hearing loss 
disability for VA compensation purposes. 

5.  There is no medical diagnosis of current chronic right 
hand disability. 


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability evaluation 
in excess of 10 percent for the veteran's service-connected 
patellofemoral syndrome, left knee, have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, 
including § 4.7 and Code 5257 (2003). 

2.  The criteria for entitlement to a disability evaluation 
in excess of 10 percent for the veteran's service-connected 
patellofemoral syndrome, right knee, have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, 
including § 4.7 and Code 5257 (2003). 

3.  Low back disability was not incurred in or aggravated by 
the veteran's active duty service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. § 3.303 (2003).

4.  Bilateral hearing loss was not incurred in or aggravated 
by the veteran's active duty service.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2003).

5.  Right hand disability was not incurred in or aggravated 
by the veteran's active duty service.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. § 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

After reviewing the claims file, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
VA benefits.  Specifically, the discussions in the January 
2002 and June 2002 RO letters, the October 2002 rating 
decision, and the January 2003 and April 2003 statements of 
the case have collectively informed the appellant of the 
information and evidence necessary to warrant entitlement to 
the benefits sought.  Moreover, in the January 2002 and June 
2002 letters,  the appellant was advised of the types of 
evidence VA would assist in obtaining as well as the 
appellant's own responsibilities with regard to identifying 
relevant evidence.  See Quartuccio v. Principi, 16 Vet.App. 
183 (2002).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the RO 
provided notice about what evidence the veteran needed to 
submit to establish entitlement and what the VA would do to 
assist him in January 2002 and June 2002, prior to the RO's 
decision to deny the claim in October 2002 as anticipated by 
the recent court holding.  In other words, the VCAA notice is 
timely. 
  
Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  The record includes service medical records, VA 
medical records and VA examination reports.  Since the 
veteran was afforded VA examinations in connection with his 
claims, the requirements of 38 C.F.R. § 3.159(c)(4) have been 
met.  Numerous attempts have been made by the RO to locate 
and obtain any available service medical records from the 
veteran's first enlistment, but no records have been located.  
The Board notes that the veteran himself has tried to track 
down and locate those records, but he has also been 
unsuccessful.  In view of the number of record searches 
already conducted with negative results, the Board believes 
no useful purpose would be served by further delaying 
appellate review for additional searches.  Significantly, no 
additional pertinent evidence has been identified by the 
appellant as relevant to the issue on appeal.  Under these 
circumstances of this particular case, no further action is 
necessary to assist the appellant with the claims.

Criteria and Analysis

Patellofemoral Syndrome, Left and Right Knee

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  Where, as in the 
instant case, the appeal arises from the original assignment 
of a disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time with 
consideration given to the propriety of staged ratings.  See 
Fenderson v. West, 12 Vet.App. 119 (1999).

The veteran's service-connected patellofemoral syndrome, left 
knee and patellofemoral syndrome, right knee have been rated 
by the RO under the provisions of Diagnostic Code 5257.  
Diagnostic Code 5257 provides ratings for knee impairment 
manifested by  recurrent subluxation or lateral instability.  
A 10 percent rating is assignable when symptoms are slight.  
A 20 percent rating is assignable when the symptoms are 
moderate, and a 30 percent rating is assignable when the 
symptoms are severe.    

At the most recent VA examination in March 2003, the veteran 
complained of knee pain, the left more than the right.  He 
complained of rare episodes of swelling over the anterior 
aspect of the left knee, and reported popping and grinding 
bilaterally over the anterior aspects of the knee.  

Upon physical examination, the veteran walked with a 
nonantalgic gait.  Clinical findings in the right knee were 
limited to patellofemoral articulation and no joint line pain 
was observed.  Examination of the left knee showed 
significant tenderness to palpation at the patellofemoral 
level.  Some mild tenderness to palpation around the 
patellotendon insertion into the patella was noted.  Some 
mild pain along the medial joint line but negative for 
McMurray' s test for instability.  It was reported that there 
was no instability or effusion were noted.  Radiographic 
studies showed no evidence of bony abnormality.  Range of 
motion testing revealed full extension in both knees.  Right 
knee pain was elicited on flexion to 128 degrees and left 
knee pain was reported on flexion to 120 degrees.  

An earlier August 2002 VA examination revealed basically the 
same results as the subsequent March 2003 examination.  
Again, there was no evidence of instability and the X-rays 
were normal.  The examiner did report pain and tenderness.          

The Board notes that there does not appear to be persuasive 
evidence of moderate recurrent subluxation or lateral 
instability to warrant assignment of a 20 percent rating 
under Code 5257 for either knee.  In fact, it is questionable 
as to whether the veteran suffers from recurrent subluxation 
or lateral instability of either knee.  At any rate, the RO 
has assigned a 10 percent rating for each knee under Code 
5257.  The preponderance of the evidence is against a finding 
that the criteria for a higher rating under Code 5257 have 
been met. 

The preponderance of the evidence is also against a finding 
that a rating in excess of 10 percent is warranted for either 
knee under Codes 5260 or 5261 for limitation of motion.  
Under Diagnostic Code 5260, a rating of 10 percent is 
warranted where flexion is limited to 45 degrees.  A rating 
of 20 percent is warranted where flexion is limited to 30 
degrees and a rating of 30 percent is warranted where leg 
flexion is limited to 15 degrees.  Under Diagnostic Code 
5261, a rating of 10 percent is warranted where leg extension 
is limited to 10 degrees.  A rating of 20 percent is 
warranted where extension is limited to 15 degrees and a 
rating of 30 percent is warranted where extension is limited 
to 20 degrees.  

The veteran's range of motion at the VA examination was full 
extension in both knees.  The veteran was able to achieve 120 
degrees of flexion on the left before having pain.  He was 
able to achieve 128 degrees of flexion on the right when his 
pain begin.  Total range of motion in the right knee was 130 
degrees and 128 degrees in the left knee.  Even taking into 
consideration a loss of some range of motion due to flare ups 
and pain, the veteran would not be entitled to even a 
compensable rating under either Diagnostic Code 5260 or 5261.  
38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet.App. 202 
(1995).   

In sum, the Board is compelled to conclude that ratings in 
excess of 10 percent are not warranted for either the right 
or left knee disabilities under schedular criteria.  
Moreover, the potential application of various provisions of 
Title 38 of the Code of Federal Regulations have also been 
considered, but the record does not present such "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1).  In this regard, the 
Board finds that there has been no showing by the veteran 
that his service-connected disabilities have resulted in 
marked interference with employment or necessitated frequent 
periods of hospitalization.  Under these circumstances, the 
Board finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating for 
either or both knees pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

Service connection

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veteran's who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
sensorineural hearing loss, are presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Low back disability

The Board notes that the service medical records from the 
veteran's first enlistment could not be obtained.  However, 
back pain is noted in his second enlistment.  In December 
1997 and July 1998 the veteran was seen for back pain.  In 
January 2000 the veteran was seen again for back pain and was 
placed on limited duty.  The veteran's report of low back 
pain during service are therefore supported by the available 
service medical records.  

However, the examiner who conducted the May 2003 VA 
examination explained that he was "unable to ascribe any 
'disease' or other chronic medical process regarding the 
veteran's back.  The examiner noted subjective complaints of 
low back pain, but reported no objective evidence of injury, 
or other manifestations of 'disability' other than his 
described discomfort.  X-ray showed the lumbar spine to be 
normal and the previous X-ray in August 2002 was likewise 
normal.  

When a claim is filed for entitlement to service connection, 
there must be an initial finding of a current chronic 
disability.  Without a current disability there cannot be a 
service-connected disability.  See 38 C.F.R. § 3.303(a).  
While the VA examiner duly noted the veteran's pain, the 
United States Court of Appeals for Veterans Claims has 
indicated that pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted.  See Sanchez-Benitez v. West, 13 
Vet. App. 282, 285 (1999).  Without a medical diagnosis of 
current low back disability, the veteran's claim must be 
denied.         

Bilateral Hearing Loss

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The veteran was given a VA audiometric examination in May 
2003.  However, pure tone results showed no reading above 15 
decibels at any frequency.  Speech recognition scores were 96 
% in both ears.  It is clear from this examination that the 
criteria for VA hearing loss disability for VA compensation 
purposes as set out in 38 C.F.R. § 3.385 have not been met.  
The Board is bound by VA regulations.  Accordingly, there is 
no basis for establishing service connection for hearing loss 
at this time. 

Right hand disability

The veteran claims that he injured his right hand in-service 
in June 1996.  The Board acknowledges that there are no 
records available from June 1996.  At the time of an 
examination in November 1996, the veteran did not refer to 
any continuing right hand problems, and the upper extremities 
were clinically evaluated as normal.  There are no references 
to right hand problems in subsequent service medical records.  
The Board must therefore find that the claimed right hand 
injury in June 1996 was acute in nature and resolved without 
leaving chronic residual disability.  This conclusion is 
supported by the fact that the examiner who conducted a VA 
examination in August 2002 reported that there were no 
sequelae of any right hand injury noted on examination.  
Without a current disability there cannot be a service-
connected disability.  See 38 C.F.R. § 3.303(a).  The Board, 
therefore, finds that there is no current disability and no 
disability caused by the veteran's active service.    

Conclusion

Finally, in making the above determinations, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision as to any issue on appeal.   


ORDER

The appeal is denied as to all issues.



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



